Citation Nr: 0430530	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  03-03 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU), due to service connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from May 1950 to June 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the aforementioned issues.  
A notice of disagreement (NOD) was filed in November 2001.  A 
statement of the case (SOC) was issued in January 2003.  A 
substantive appeal (VA Form 1-9) was issued in February 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The medical evidence in this case reflects the presence of 
multiple relevant diagnoses, all apparently producing 
symptoms the Board must consider in evaluating this appeal.  
These other diagnoses include age related cognitive decline, 
depressive disorder, and depression with anxiety.  Because 
only PTSD is service connected, however, the symptoms solely 
attributed to that disorder should be identified.  In order 
to accomplish this, another examination is necessary.  

Because of the development needed to address the claim for an 
increased rating for PTSD, and a decision on the claim for 
TDIU benefits could very well turn on the outcome of the PTSD 
claim, a decision on the TDIU claim must be deferred.  

In view of the foregoing, this case is remanded for the 
following:  

1.  Records of any in-patient or out-patient 
psychiatric treatment the veteran received at the 
Louisville, KY VA Medical Center since March 2003 
(when records were last received), should be 
associated with the claims file.  

2.  The veteran should be scheduled for a 
psychiatric examination to determine the extent of 
his impairment from PTSD.  The claims file should 
be made available to the examiner for review prior 
to the examination.  Any appropriate testing should 
be accomplished, and in particular, the report 
provided should:  

(a) address the presence or absence of 
symptoms identified in that portion of the VA 
Schedule for Rating Disabilities that 
encompasses impairment due to PTSD; and  

(b) distinguish, if possible, symptoms and 
impairment due to PTSD from symptoms and 
impairment due to any other disability.  If it 
is not possible to make that distinction, that 
should be so stated in the report.  

3.  Thereafter, the claims for an increased rating 
for PTSD and TDIU benefits should be re-
adjudicated.  If either remains denied, a 
supplemental statement of the case should be 
issued, and the case returned to the Board in 
accordance with appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


